Citation Nr: 0810043	
Decision Date: 03/26/08    Archive Date: 04/09/08	

DOCKET NO.  01-03 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Bay 
Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement for medical treatment 
at a private facility from December 3, 1999, to January 5, 
2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Senior Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 2001 decision 
of the Department of Veterans Affairs (VA) Medical Center 
(MC) in Bay Pines, Florida, which denied the benefit sought 
on appeal.  The veteran, who had active service from June 
1965 to June 1967, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  In 
April 2005, the Board returned the case to the VAMC for 
additional development, and the case was subsequently 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran is in receipt of a total disability 
evaluation for service-connected disabilities.  

2.  Between December 3, 1999, and January 5, 2000, the 
veteran received rehabilitative care at a private medical 
facility, including treatment from a private psychologist.  

3.  The private medical care received from the psychologist 
between December 3, 1999, and January 5, 2000, was not 
authorized in advance, was for nonemergent care and VA 
medical facilities were feasibly available.  


CONCLUSION OF LAW

The requirements for payment or reimbursement for medical 
treatment at a private facility from December 3, 1999, to 
January 5, 2000, have not been met.  38 U.S.C.A. §§ 1725, 
1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 17.120, 
17.1002 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The 
notification obligation in this case was accomplished by way 
of two letters from the VAMC to the veteran dated in 
September 2005.  However, should there be some defect or 
short coming in the notification letters provided to the 
veteran, the Board finds that the veteran and his 
representative have demonstrated actual knowledge of the 
evidence and information necessary to substantiate his claim.  
Therefore, the veteran would not be prejudiced by any defect 
in the notification letter provided to him.  

In this regard, the Board observes that the veteran is 
represented by a National Veterans Service Organization 
recognized by the VA, and the Board presumes that the 
veteran's representative has a comprehensive knowledge of the 
laws and regulations pertaining to VA benefits, including 
those pertaining to payment or reimbursement for medical 
treatment received at private medical facilities.  In 
addition, the veteran and his representative were provided 
copies of the August 2001 decision in this case, as well as 
the Statement of the Case and a Supplemental Statement of the 
Case, which combined to provide a list of all of the evidence 
considered, a summary of the adjudicative actions, including 
all pertinent laws and regulations and an explanation for the 
decision reached.  Furthermore, the veteran's representative 
assisted him in providing relevant testimony at his hearing 
before the Board in February 2005 and provided argument in 
February 2008 after the case was returned to the Board 
following the development requested in April 2005.  In the 
Board's opinion, all of this demonstrates actual knowledge on 
the part of the veteran and his representative of the 
information and evidence necessary to substantiate his claim.  

The VAMC also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A, as indicated under the facts and 
circumstances of this case.  Furthermore, the veteran and his 
representative have not made the VAMC or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the veteran's appeal.

The veteran essentially contends that the VA should be 
responsible for the payment of medical treatment received by 
him between December 3, 1999, and January 5, 2000, since the 
veteran was not in any condition to make decisions regarding 
his medical care.  The veteran points out that bills from the 
hospital pertaining to that stay have been paid and that the 
medical expenses he is seeking to have be reimbursed are only 
doctor bills not paid by insurance.

A review of the evidence discloses that the veteran was 
admitted to the emergency room of a private medical center 
following a Moped accident and the admitting diagnosis was of 
a closed-head injury.  The veteran suffered a left femur and 
foot fracture both of which were treated in November 1999.  A 
computerized tomography scan of the brain showed bifrontal 
contusions.  Further review discloses that the veteran was 
transferred for rehabilitative therapy, and received such 
therapy between December 3, 1999, and January 5, 2000.  

Information contained in the claims file, specifically a 
February 2001 Report of Contact, indicates that Medicare had 
paid the medical facility for the veteran's hospitalization 
in question and that with a write-off, there was no balance 
due.  A similar Report of Contact indicates that services 
provided by a psychologist had been paid in full by the 
veteran and that Medicare had been billed, but did not pay 
the bill since the veteran did not have Medicare Part B.  

Medical records generated during the veteran's hospital stay 
include a record dated in early November 1999 in which the 
veteran's wife was informed by a social worker that the VA 
would not cover the hospital stay and that Aftercare 
Insurance and Medicare Part A would cover his hospital stay.  
That record also noted that the veteran did not opt for 
Medicare Part B and indicated that the veteran's wife had 
been advised that if the VA transfer occurred it would be to 
the VA Medical Facility in Tampa as Bay Pines did not have 
the capability of caring for head-injured patients.  

A record dated December 1, 1999, reflects that the VA in 
Tampa had been contacted for rehabilitative services for the 
veteran and that they were awaiting a decision.  A record 
dated December 3, 1999, indicates that the veteran had been 
discharged to the Bay Front Medical Center for rehabilitative 
therapy.  

An Acute Care Occupation Therapy Evaluation dated December 1, 
1999, indicated that the discharge recommendations included 
inpatient rehabilitation for a TBI [traumatic brain injury] 
and that his rehabilitation potential was fair.  

An August 2001 decision by the VAMC disapproved the claim for 
payment of unauthorized medical services.  That letter 
informed the veteran that the reasons for not approving the 
claim were that a medical emergency must have existed, and 
that care and services were not rendered in a medical 
emergency of such a nature that delay would have been 
hazardous to the life or health of the veteran, and because 
VA facilities were feasibly available to provide care.  

Following the Board's April 2005 remand, the VAMC issued a 
Supplemental Statement of the Case in March 2007 which 
indicated that the file had been reviewed by the CMO [Chief 
Medical Officer] and concluded that the episode of care at 
issue was nonemergent and that a VA facility was feasibly 
available for transfer and that rehabilitation services were 
available at a VA medical facility locally.  It was also 
noted that the admission was not preauthorized and there was 
no notification of the transfer.  It was further noted that 
the veteran was stable on admission.

The payment or reimbursement by the VA of certain medical 
expenses incurred by veterans with service-connected 
disabilities is allowed under 38 U.S.C.A. § 1718(a), which 
provides:  

(a) The Secretary may, under such regulations as 
the Secretary shall prescribe, reimburse veterans 
entitled to hospital care or medical services under 
this chapter for reasonable value of such care or 
services . . . , for which such veterans have made 
payment, from sources other than the department, 
where--

(1) such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health; 

(2) such care or services were rendered 
to a veteran in need thereof . . . (C) 
for any disability of a veteran who has a 
total disability permanent in nature from 
a service-connected disability . . . ; 
and

(3) Department or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand 
would not have been reasonable, sound, 
wise or practical.  

38 U.S.C.A. § 1718(a).  The United States Court of Appeals 
for Veterans Claims (Court) has observed that, given the use 
by Congress of the conjunction "and" in the statute, "all 
three statutory requirements would have to be met before 
reimbursement could be authorized."  Malone v. Gober, 
10 Vet. App.539, 542 (1997).  

A VA facility may be considered as not feasibly available 
when the urgency of the applicant's medical condition, the 
relative distance of the travel involved, or the nature of 
the treatment required makes it necessary or economically 
advisable to use public or private facilities.  See 38 C.F.R. 
§ 17.53.  No reimbursement or payment of services not 
previously authorized will be made when such treatment was 
procured through private sources in preference to available 
Government facilities.  See 38 C.F.R. § 17.130.

When the evidence of record is considered under laws and 
regulations set forth above, the Board is of the opinion that 
the veteran is not entitled to reimbursement of private 
medical care received between December 3, 1999, and 
January 5, 2000.  While the record reflects that the VA was 
contacted regarding a transfer of the veteran for further 
rehabilitative therapy following his October 1999 motor 
vehicle accident, the record does not reflect that 
arrangements were made for a transfer of the veteran to the 
VA medical facilities or that there was a prior authorization 
to utilize non-VA facilities.  Indeed, review by the Chief 
Medical Officer on two occasions, when the decision was 
initially made in August 2001 and in March 2007, indicates 
that VA medical facilities were feasibly available and that 
there had been no preauthorization or notification of the 
transfer on December 3, 1999.  

Nevertheless, the Board finds that the veteran's claim for 
reimbursement of medical expenses incurred between 
December 3, 1999, and January 5, 2000, must be denied on the 
basis that such care or services were not rendered in a 
medical emergency of such a nature that delay would have been 
hazardous to the veteran's life or health.  The VA, private 
insurance or Medicare has paid or reimbursed the veteran for 
medical services provided between October 29, 1999, and 
December 2, 1999, for the emergency treatment of the acute 
effects of the veteran's motor vehicle accident.   However, 
as of December 3, 1999, the treatment provided the veteran 
was clearly for rehabilitative purposes and cannot be 
considered as having been rendered in a medical emergency.  

While the Board assumes that the veteran contends that 
treatment received between December 3, 1999, and January 5, 
2000, was for a medical emergency, because the veteran is a 
lay person without medical training, he is not competent to 
offer an opinion that requires medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Court has also held that a "medical emergency" is a medical 
question best answered by a physician, see Cotton v. Brown, 
7 Vet. App. 325, 327 (1995) and the only medical opinion of 
record, the opinions obtained from the VA Chief Medical 
Officer in the initial decision in August 2001 and 
subsequently in March 2007 both offer an opinion that the 
veteran's treatment was for a nonemergent health condition.  

Thus, there is no medical evidence that demonstrates that the 
veteran was seen for a medical emergency between December 3, 
1999, and January 5, 2000.  Therefore, since all three 
statutory requirements for payment of unauthorized medical 
expenses incurred for private medical care received between 
December 3, 1999, and January 5, 2000, have not been met, 
payment or reimbursement of those expenses is not authorized.  


ORDER

Payment or reimbursement for medical treatment at a private 
facility from December 3, 1999, to January 5, 2000, is 
denied.  



	                        
____________________________________________
	Mary Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


